DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 1/26/2020.
The claims 9-10 have been amended. Claims 11-19 have been newly added.   
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A long stator power supply section for a maglev train, comprising a plurality of stator iron core modules and a plurality of stator coils equal in number to the plurality of the stator iron core modules, wherein the plurality of the stator coils are embedded in the plurality of the stator iron core modules in one- to-one correspondence, a connector is respectively provided at two ends of each of the plurality of the stator coils, stator coils on each two adjacent stator iron core modules are detachably connected through the connector, and the connectors of stators coils on the stator iron core modules at a head end and a tail end of the long stator power supply section are connected to feed cables.”
Claim 10: “A long stator linear motor for a maglev train, comprising a plurality of long stator power supply sections, wherein each of the long stator power supply sections comprises a plurality of stator iron core modules and a plurality of stator coils equal in number to the plurality of the stator iron core modules, the plurality of the stator coils are embedded in the plurality of the stator iron core modules in one- to-one correspondence, a connector is respectively provided at two ends of each of the plurality of the stator coils, stator coils on each two adjacent stator iron core modules are detachably connected through the connector, and the connectors of stators coils on the stator iron core modules at a head end and a tail end of the long stator power supply section are connected to feed cables.”
Reichel et al. (US 2007/0051269) is cited as prior art most closely related to the recited invention.
Reichel teaches (Fig. 4-6) a long stator power supply section for a maglev train, comprising a plurality of stator iron core modules (5), the stator iron core modules (5) at a head end and a tail end of the long stator are connected via abutment (via 6 and 7).
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davey et al. (US 6357359) teaches a maglev system having permanent or superconducting vehicle mounted magnets which interact with active and induced track-based currents.
Breit et al. (US 6288470) teaches a modular stator for use in an electric motor having a plurality of stator sections and a plurality of connectors, the plurality of sections having conductors extending through with exposed terminal ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832